Title: To Alexander Hamilton from James McHenry, 15 April 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, April 15, 1799. “I have received your favour of the 13th instant. The arrangement of sending the recruiting money, in the first instance to the Regimental Paymasters, instead of through an Agent to them, avoids a Commission of One per Cent generally to the Agent for paying the money to the Paymaster, and doubling the Accounts for the same object in the Accountants Books. Hence it is desirable … that the Paymaster should receive the money directly from this department. With respect to the transportation of Cloathing, it has been suggested that the Cloathing for Pennsylvania, Jersey, and Delaware by being sent in parcels from this place to their respective districts would save double transportation.… Have you considered the idea of making an experiment of inlisting at the districts without Cloathing and transferring the Recruits in parcels as inlisted to the General rendezvous? Will not this mode save much transportation? …”
